Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 20, 2015

                                     No. 04-15-00483-CV

                           IN THE INTEREST OF S.G.I., a child,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00452
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        The State’s motion for extension of time to file its brief is GRANTED. The State’s brief
is due on November 18, 2015. No further extensions will be granted.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court